Citation Nr: 0606066	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  00-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was previously before the Board in September 2004 
and February 2005.  


FINDING OF FACT

The veteran's current PTSD is of service origin.


CONCLUSION OF LAW

PTSD was incurred in service.  38 C.F.R. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

PTSD

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

In a January 1996 statement in support of claim, the veteran 
reported several stressful events, including the ship he was 
on when going to Europe being struck by an unknown object, 
being assigned to clean up after white troops, having to camp 
out near a military cemetery, seeing explosions in the 
distance, having GI's fire their guns upon hearing the war 
was over, and having had his divorce finalized while he was 
in Europe.  

In a June 1996 letter, the Chief of Administrative Medical 
Services for the New York VA Medical Center (MC) reported 
that the veteran attended the clinic and had a diagnosis of 
PTSD.  He noted that in the last 10 years, the veteran had 
had an exacerbation of intrusive thoughts and avoidant 
symptoms regarding his "extensive combat in WWII."  He was 
noted to have attended the PTSD Clinic since 1995.  

At the time of a July 1997 VA examination, the veteran 
reported that the ship he was traveling on, the Queen 
Elizabeth, was struck by a torpedo.  The veteran also noted 
experiencing racist behavior.  He indicated that he was sent 
to Europe and that he served as a truck driver.  The veteran 
stated that he saw no combat and that he had no difficulties 
in Germany following the end of the war.  Following 
examination, the examiner concluded that there was no 
evidence found to sustain a diagnosis of PTSD.  

In an August 1998 letter, the Chief of the Medical 
Administrative Services related that the veteran had attended 
the PTSD clinic since 1995.  It was noted that he complained 
of nightmares, flashbacks, and war related intrusive 
memories.  He noted that the veteran had attended the PTSD 
Clinic on a weekly basis.  

In a May 2000 letter, the Chief of Administrative Medical 
Services reported that the veteran continued to attend the 
PTSD group meetings on a weekly basis.  He noted that the 
veteran experienced traumatic events which caused his PTSD.  

In a February 2001 letter, the Chief of the Administrative 
Services again indicated that the veteran attended weekly 
meetings of the PTSD Clinic.  It was noted that he had 
memories of mass causalities and the odor of dead bodies.  He 
also noted that the veteran reported that he was on the Queen 
Elizabeth when it was torpedoed by the Germans.  The veteran 
also reported having vivid intrusive memories of fighting an 
all night fire in Bremen, Germany, on July 5, 1946.  He 
indicated that these and many other experiences contributed 
to the veteran's PTSD nightmares, intrusive memories, sleep 
disturbance, and anxiety, which were worsening as he aged.  

Attached to the letter was a commendation letter dated July 
8, 1946, which indicated that the 3101st Engineer Fire 
Fighting Platoon, of which the veteran was a member of and 
was listed on the letter, responded to a fire in the 
Commander's Headquarters on July 5, 1946, after the alarm was 
given and worked until the blaze was extinguished.  

In January 2002, the veteran was afforded an additional VA 
examination.  At the time of the examination, the examiner 
noted all the stressful events that had been previously 
reported, including the veteran being involved in all night 
fire in Germany on July 5, 1946.  

Following examination, the examiner rendered a diagnosis of 
PTSD.  He indicated that the veteran seemed to be 
experiencing PTSD symptoms including nightmares and 
flashbacks that were directly related to identified trauma in 
WWII.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

While the evidence does not overwhelmingly support the grant 
of service connection for PTSD, the weight of the competent 
evidence is to the effect that the veteran meets the criteria 
for a diagnosis of PTSD.  Medical professionals have linked 
the diagnosis to stressors in service.  

At least one medical professional linked the diagnosis to the 
stressor of fighting a fire on July 5, 1946.  There is 
credible supporting evidence of this stressor in the form of 
the citation; and the DD Form 214, which indicates that the 
veteran drove a fire truck to fires.  There is, thus, 
evidence in support of the three elements needed for service 
connection for PTSD.

Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for PTSD.


ORDER

Service connection for PTSD is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


